DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 15, 2022 has been entered.
 
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE filed on September 15, 2022.
Claims 4, 7, 9, 11, 13, 15, and 20 are cancelled.
Claims 21-27 are added.
Claims 1-3, 5-6, 8, 10, 12, 14, 16-19, and 21-27 are pending.
Claims 1-3, 5-6, 8, 10, 12, 14, 16-19, and 21-27 are examined.
This Office Action is given Paper No. 20221021 for references purposes only.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 5-6, 8, 10, 12, 14, 16-19, and 21-27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gunther et al. (US 2018/0332128) in view of Bigbee et al. (US 2018/0308111).

Claims 1, 8, 14
Gunther discloses:
obtaining event data (receive data indicative of changes, see [0024]) from application software (observer application, see [0024]) via an accessibility service application programming interface (accessibility service, see [0024]), the application software and the accessibility service application programming interface stored on a user device (mobile device, see [0024]), the accessibility service application programming interface to access user events (events, see [0024]) associated with the application software, the event data corresponding to the user events, the accessibility service application programming interface to operate in a background of the user device (background process, see [0024]);
filtering (filter, see [0027]) the event data into accepted event data (URL visited, see [0102]) and rejected event data (URL was not visited, see [0102]) based on a set of rules (list of rules, see [0027-0035]);
determining whether custom fields (e.g. window state change, view focus, keyboard up, text changed, see [0070-0079]) are available to be combined with the accepted event data;
generating media measurement information (record, see [0102]) after determining that one or more custom fields are available, the media measurement information including the accepted event data (accurate/visited URLs, see [0080]) and the custom fields (e.g. window state change, view focus, keyboard up, text changed, see [0070-0079]);
transmitting the media measurement information (buffered and analyzed data, see [0045]) to a collection facility (aggregation server, see [0045, 0102]).
Gunther does not explicitly disclose:
the custom fields including custom field data to provide further information on the accepted event data.
Bigbee teaches:
the custom fields including custom field data to provide further information (demographic rules, see [0050]) on the accepted event data.
Gunther discloses obtaining event data via an accessibility service, filtering the event data, determining whether custom fields are available, generating media measurement information, and transmitting the media measurement information. Gunther does not explicitly disclose the custom fields provide further information, but Bigbee does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the system and method for the capture of mobile behavior, usage, or content exposure of Gunther with the custom fields’ information of Bigbee because 1) a need exists for measuring consumer behavior on networks that is cost effective, does not disrupt the device, and allows for privacy (see Gunther [0006-0007]); and 2) a need exists for collecting data about the consumer to allow comparison with consumer databases without noticeably affecting the user’s experience (see Bigbee [0010]). The custom fields providing further information can be useful in determining whether an event was accepted or rejected.

Claims 2, 24
Furthermore, Gunther discloses:
the processor circuitry is to sort and filter the event data based on at least one of data type (URL, see [0029-0031]), data size, or data origin.

Claims 3, 16
Furthermore, Bigbee teaches:
the processor circuitry is to install a meter (meter, see [0043]) on the apparatus in response to receiving a permission to download.

Claims 5, 12, 18
Furthermore, Gunther discloses:
the event data is a first type of event data (e.g. URL, what videos are watched, see [0029-0031, 0038]), the processor circuitry is to filter a second type of event data (e.g. user types in “search key words”, what products are searched, see [0032, 0039]) different from the first type of event data, the second type of event data unrelated to a presentation of media.

Claims 6, 10, 19
Furthermore, Gunther discloses:
the processor circuitry is to monitor the application software for the user events using the accessibility service application programming interface (subscribe to events emitted by the accessibility service, see [0024]).

Claim 17
Furthermore, Gunther discloses:
the media measurement information includes a combination of the event data (accurate URLs, see [0080]) and the custom field data (e.g. window state change, view focus, keyboard up, text changed, see [0070-0079]).

Claims 21, 25
Furthermore, Gunther discloses:
the event data includes at least one of a user event type (e.g. user types in “search key words”, see [0032]), a user event time, a user device type, a content provider description (e.g. www.cnn.com, see [0029]), or an onscreen content description.

Claims 22, 26
Furthermore, Gunther discloses:
the accepted event data includes at least one of video metadata (what videos are watched in video apps, see [0038]), video timestamps, or advertisement metadata.

Claim 23
Furthermore, Gunther discloses:
the processor circuitry sends a callback (callback, see [0053]) to the accessibility service application programming interface when the user event occurs.

Claims 27
Furthermore, Gunther discloses:
the application software includes at least one of a video streaming application (e.g. Netflix, Hulu, see [0038]) or an ecommerce application.

Response to Arguments 
Applicant argues that the prior art does not teach the amendments. 
Please see new mapping.

Claim Interpretation
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Basson et al. (US 2005/0183109) discloses on-demand accessibility services.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Kambiz Abdi can be reached at 571-272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3688